DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Status of Claims
Claims 1, 6, 9-11, 19, 20, 25 and 29 are amended. Claims 5, 21, 22, 28, 34 and 35 are canceled. Claims 1, 6, 9-11, 16, 17, 19, 20, 23-25, 29 and 33 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The instant application is a continuation of Application No. 11/813,941, which is a 371 of PCT/US2006/001388, filed January 13, 2006. PCT/US2006/001388 claims benefit of priority to provisional Application No. 60/752,287, filed December 19, 2005 and provisional Application No. 60/064,885, filed January 14, 2005.
The disclosure of the prior-filed application, Application No. 60/643,885, filed January 14, 2005, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. This application describes the invention in general terms but does not describe the particular limitation regarding the recited ranges and amounts. Furthermore it is noted that this application has no common inventors with the instant application. No claim is entitled to this date. 
The disclosure of the prior-filed application, Application No. 60/752,287, filed December 19, 2005, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. This application describes the invention in general terms but does not describe the particular limitation regarding the recited ranges and amounts. This application does not support the heparin range of 50,000 to 100,000 units per unit dose or a lidocaine range of 120 to 300 mg. Neither does the application support the 200 mg unit dose of lidocaine. It does however, support the 240 mg unit dosage of lidocaine. Claims 19 and 20 have been amended providing a limitation regarding the amount of buffer. However, this limitation is not supported by ‘287. No claim is entitled to this date. 

As noted above, claims 1 and 25 have been amended to recite a lidocaine dosage range of 160-300 mg. However, none of the priority documents or the instant specification support this range. Therefore, claims 1, 6, 9-11, 24, 25, 29 and 33 are entitled to the filing date of the instant specification, April 9, 2012. 

Claim Rejections - 35 USC § 112 – 1st paragraph
Claims 1, 6, 9-11, 16, 17, 19, 20, 23-25, 29 and 33 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for pre-AIA  the inventor has not been disclosed. Evidence of concealment of the best mode is based upon the declaration filed under 37 CFR 1.132 submitted November 14, 2014 and resubmitted in slightly revised form June 12, 2015.
Declarant Parsons has submitted a declaration purporting to distinguish the instant product from that disclosed in the art of record, Dell et al (J. Reprod. Med., 2004). Declarant states that the reference provides no guidance to the skilled practitioner as to how a solution can be prepared without precipitation of the lidocaine, causing the solution to be unusable. Declarant the present invention were developed to employ a single, stable solution.” (paragraph 8, 6/12/2015 declaration – emphasis added) Therefore, according to the declaration, the mixing requirements which are not taught by the reference would have a material effect on the properties of the claimed invention. However, a review of the instant disclosure finds no discussion of the problems caused by the precipitation of lidocaine or how to prevent it. There is neither a discussion of the criticality of the mixing sequence nor even more than a cursory mention of mixing, only a tabulation of components and amounts thereof used in the two examples.  
In view of the foregoing, it would appear that this declaration reasonably indicates that at the time the application was filed there was a contemplated best mode that was not disclosed.  
Applicant’s arguments filed October 2, 2020 have been fully considered but they are not persuasive.
Applicant argues that a declaration executed by an inventor substantially later than the date of filing “cannot possibly be used to ascertain the subjective state of mind of the inventor at the time the application was originally filed,” and “there is no evidence whatsoever that Applicant had either had a better mode in mind at the time the application was originally filed or intended to conceal that better mode.” This is not found to be persuasive. The best mode analysis has two components: (1) Was a best mode known to the inventor at the time of filing? In the the compositions and methods of the present invention were developed to employ a single, stable solution.” (emphasis added) The declaration states that the instant invention, the one required to be disclosed and enabled at the time of filing, was developed in response to the disadvantages of the art. The declaration further states that some critical mixing protocol is required. Applicant now argues that amending the specification to include a better mode than the one disclosed would require the inclusion of new matter. However, it is Declarant who now argues that a very critical and specific method of mixing is required when essentially no mode of combining the components other than to state that the composition is prepared.  (2) Is the disclosure adequate to enable one skilled in the art to practice the best mode? The examiner finds the instant specification to be no more instructive than Dell & Parsons (2004) regarding the avoidance of precipitation and is silent regarding any required mixing technique. 
Applicant further argues that if a better mode is later found to exist or “even if an inventor had intentionally concealed the best mode of the invention, the best mode requirement would still not be violated if the patent disclosure is sufficient to teach one of ordinary skill in the art how to make and use the best mode or if one of ordinary skill in the art would have understood the best mode of the invention based on the disclosure.” This is not found to be persuasive. In the instant case, Declarant Parsons has argued that the product and method of this application were developed to overcome the disadvantages due to the lack of guidance in Dell & Parsons. However, the examiner finds no such guidance in the instant disclosure that is materially different from that provided in the art. Therefore, if there is some required guidance that would allow the artisan to overcome the alleged non-operability of Dell & Parsons, the examiner does not find it to be present in the disclosure.   
Applicant further argues that there is no evidence of the inventor’s concealment of any fact relevant to a best mode analysis at the time the application was originally filed, and that any such evidence would have had to come from a third party with knowledge of the art and invention itself. This is not found to be persuasive. As has been discussed exhaustively, the inventor submitted a declaration stating that the art did not provide adequate guidance regarding the very specific method of mixing required to prepare the instant products. This suggests there is a best mode that differs from that of the art. The instant specification does not provide any specific method of mixing and really does not address mixing at all. This is evidence of concealment of best mode. 
Applicant further argues that the best mode requirement is not violated if the patent disclosure is sufficient to teach one of ordinary skill in the art hos to make and use the best mode or if one of ordinary skill in the art would have understood the best mode based on the disclosure. This is not found to be persuasive. It is Declarant Parsons who argues that based on the art of record, providing a similar amount of guidance to that of the instant specification, one of ordinary skill would be unable to prepare the instant product.
Applicant further cites in re Bundy 209 USPQ 48 (CCPA 1981) wherein the Court reversed a best mode rejection. This is not found to be persuasive as in re Bundy does not appear to be on point. The examiner in that case rejected based on inadequate disclosure of best mode. In the case, the court found that based on the state of the art, conclusions about the compounds 
Applicant further asks why the lack of discussion in the disclosure of the problems caused by the precipitation is relevant to the concealment and what better mode was concealed. It is relevant as has been discussed previously. Declarant Parsons submitted a declaration for consideration with respect to the art of record with the following passages:

    PNG
    media_image1.png
    596
    894
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    283
    880
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    278
    894
    media_image3.png
    Greyscale

It is Declarant who has argued that the art of record does not address an issue that is critical to preparing the inventive product. This is why it is relevant, and the concealed best mode is the sequence of mixing that is, according to Declarant, is critical to preparing a product with adequate efficacy. With respect to enablement, discussed below, Applicant argues that the disclosure of efficacious treatment supports enablement, but Declarant Parsons has stated that without guidance to a skilled practitioner as to how to prepare a solution without precipitation of the lidocaine, said practitioner would obtain an unusable solution. However, the disclosed solution appears to be usable and efficacious. This suggests that the method of preparing a usable solution while avoiding precipitation was known but not disclosed.   



The claims are drawn to a composition comprising an anionic polysaccharide, lidocaine, and a buffer for treating or ameliorating a lower urinary tract disorder. A declaration filed under 37 CFR 1.132 was submitted November 14, 2014 and resubmitted in slightly revised form June 12, 2015 as discussed above. The declaration indicates that the method of mixing the components is critical to both the stability of the lidocaine in solution and also to the therapeutic activity of the solution upon administration. However, just as the declaration states that “Dell & Parsons (2004) does not address the issue of precipitation of lidocaine and provides no guidance to a skilled practitioner such as a urologist as to how such a solution can be prepared without precipitation of the lidocaine,” the instant specification is silent on this matter as well. Therefore, it would appear that said specification does not provide enablement for the claims.  
Applicant’s arguments filed October 2, 2020 have been fully considered but they are not persuasive.
Applicant argues that the rejection does not counter the actual examples and results in terms of effective treatment and that the specification need not recite details where one of ordinary skill would consider the details obvious or well known in the art. This is not found to be persuasive. The examples do disclose a composition and results of its use. However, Declarant Parsons has stated that at the time of the invention, the state of the art was such that it was unknown that the sequence of mixing the components could affect the stability of the 
Applicant further argues that the specification need not recited details of the claimed invention where one of ordinary skill would consider these details obvious or well known in the art. This is not found to be persuasive. The art of record, Dell & Parsons, represents the state of the art at the time the invention was made. This reference teaches simple mixing of the components. However, it is Applicant who maintains that guidance regarding the order of mixing above and beyond that provided by Dell & Parsons is critical to preventing precipitation and arriving at a stable solution. Applicant argues that any unpredictability that may be present is minimized once the source of the problem of precipitation of lidocaine is understood. The specification neither provides the optimal sequence of mixing nor even discloses that the sequence of mixing has any effect on the prepared solution or that precipitation is an issue of concern. 
Applicant further contends that even broad claims can be enabled if the subject matter of the claims is such that the unpredictability is minimized. This is not found to be persuasive. Again, it is Applicant who argues that Dell & Parsons is inoperable because a teaching of how to avoid precipitation is lacking. It is not clear how the specification minimizes the unpredictability of preparing a “stable” solution if neither precipitation nor avoidance of precipitation is addressed.   

 Applicant further argues that “Moreover, there is no requirement that all compositions within the scope of the claimed methods provide the same degree of efficacy for treatment of interstitial cystitis or other urinary tract conditions.” This is not found to be persuasive. The claims are not drawn to a method of treating urinary tract conditions but to compositions. The rejection is based on lack of enablement for preparing the recited “stable” compositions. While all products need not have the same degree of efficacy for treatment, it is Applicant who argues that the stability of the instant products differentiates them from the art, so some guidance for the preparation would appear to be required. Applicant argues that Dell & Parsons is inoperable but provides no more guidance than this reference.    
 Applicant further addresses the Wands factors. Applicant’s arguments regarding the first through fourth are addressed above. Regarding the fifth, Applicant merely makes the conclusory statement that the invention is enabled but neither anticipated nor obvious. The examiner maintains that either very specific guidance is required to prepare the compositions in such a way to be consistent with the claims, as per Declarant Parsons, or that the compositions are obvious in view of the art of record, as set forth below.  
With respect to the sixth and eighth, the examiner agrees that the skill in the art would be relatively high, and the claims are not particularly broad. With respect to the seventh factor, Applicant’s argument again appears to be at odds with the Parsons declaration.  

Applicant further argues that “any predictability that may be present is minimized once the source of the problem with the precipitation of lidocaine is understood.” (Emphasis in original) This is not found to be persuasive. It appears to be Applicant’s position that after following the guidance of the specification and discovering the undiscussed problem of lidocaine precipitation, the artisan would immediately understand that the remedy to said lidocaine precipitation would be to adjust the pH of the solution sufficiently high that a substantial fraction of the lidocaine was uncharged. However, this conflicts with the Parsons declaration which states that the solution to the problem that is not disclosed in the art is the sequence of mixing. It is noted that the art teaches a suitable pH to maintain the lidocaine in solution.  
Claim Rejections - 35 USC § 112 – 2nd paragraph
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 29 depends from canceled claim 28, rendering it vague and indefinite. 

Claim Rejections - 35 USC § 102
Claims 1, 9-11, 24, 25 and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sember et al (WO 2006/076663).
Claims 16, 17, 19, 20 and 23 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sember et al (WO 2006/076663).
The instant claims are construed as compositions wherein any product having the recited amounts of the require components is considered to be a “unit dose.” 
Sember teaches solutions comprising heparin, lidocaine, a base having activity equivalent to that of sodium bicarbonate at a concentration of about 0.20 M to about 0.45 M, and an osmolar agent, wherein the pH is about 7.2 to about 8.0. The reference further discloses particular dosages and volumes for unit doses. See paragraphs [0046], [0050], [0053], [0054], [0062], and Tables 1-3. Disclosed bases include sodium bicarbonate, phosphate and tris. See paragraph [0067]. The reference further discloses kits. See paragraph [0035]. This reference anticipates the claims. 
Applicant’s arguments filed October 2, 2020 have been fully considered but they are not persuasive.
. 

Claim Rejections - 35 USC § 103
Claims 6 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sember et al (WO 2006/076663).
The claims have been amended to require a unit dose comprising 50,000 units of heparin. 
Sember teaches as set forth above. The reference does not exemplify a unit dosage comprising 50,000 units of heparin.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to prepare a unit dosage comprising 50,000 units of heparin with a reasonable expectation of success. The reference teaches various ranges of heparin comprising 50,000. In the absence of unexpected results, it would be within the scope of the artisan to optimize the amount of heparin through routine experimentation.  

Claims 1, 6, 9, 16, 17, 23-25, 29 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dell et al (J. Reprod. Med., 2004) in view of Parsons (Contemporary Urol., 2003) and Parsons et al (Br. J. Urol., 1994).

Dell discloses two kits comprising heparin: (1) heparin (10,000-40,000 units) + 3 mL of 8.4% sodium bicarbonate + 10 mL 1% lidocaine; and (2) heparin (10,000-40,000 units) + 3 mL of 8.4% sodium bicarbonate + 16 mL 2% lidocaine. The reference further discloses two other kits comprising pentosan polysulfate (PPS), a sulfated polysaccharide similar to heparin. (3) 100 mg of PPS in 10 mL of buffered saline + 3 mL of 8.4% sodium bicarbonate + 10 mL 1% lidocaine; and (4) 100 mg PPS in 10 mL of buffered saline + 3 mL of 8.4% sodium bicarbonate + 16 mL 2% lidocaine. See page 249, rt col. Formulations (kits) (1) and (3) result in a sodium bicarbonate concentration (0.23 M) that is within the recited range.
The reference further describes the use of the kits wherein the active ingredient (heparin or PPS) is combined with the sodium bicarbonate and lidocaine. After combining the components, “[t]he therapeutic solution is instilled into an empty bladder” for the treatment of interstitial cystitis (IC). (emphasis added) 
The reference exemplifies the use of solutions comprising either 100 mg or 320 mg of lidocaine. This suggests a dosage range of 100-320 mg of lidocaine/per unit dose and establishes the appropriateness of combining heparin with lidocaine amounts in this range. It further establishes that saline (comprising the osmolar component, sodium chloride), is a suitable vehicle for preparing intravesical solutions for the treatment of IC, with total dosage volumes ranging from about 13-29 mL. The reference further states that patients can be taught to perform instillations at home. See paragraph bridging pp 249-250.

When the active ingredient is heparin, the exemplified products are silent regarding the presence of as osmolar component. The reference does not exemplify a product having the particular amounts of lidocaine recited in claims 16, 17 and 23 or a unit dose having 50,000 or 60,000 units. 
Parsons-2003 discloses a composition for the treatment of interstitial cystitis (IC) comprising 40,000 units of heparin, 80 mg of lidocaine and sodium bicarbonate in a total of 15 mL. See page 275, paragraph beginning “New treatment for immediate relief …” Parsons-1994 discloses a composition comprising 10,000 units of heparin. These references provide evidence therapeutic utility in the treatment of interstitial cystitis with doses spanning the Dell range.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify either of the exemplified heparin by preparing it with a saline vehicle with a reasonable expectation of success. The artisan would be motivated to make this modification because the reference had taught that saline is a suitable vehicle for a composition comprising a component similar to heparin for its disclosed therapeutic utility. This modification would amount to a simple substitution of one known carrier (presumably water) for another carrier, saline (water comprising the osmolar component, sodium chloride), with predictable results. 
In the absence of unexpected results, it would have been further obvious to one having ordinary skill in the art at the time the invention was made to prepare a solution comprising 
In the absence of unexpected results, it would be within the scope of the artisan to optimize the components (heparin, sodium bicarbonate, sodium chloride and lidocaine) as well as dosage volume through routine experimentation. Applicant has demonstrated no criticality with any particular amounts or combination of amounts. It would be further obvious to prepare kits having premeasured amounts of the components for use by patients at home as suggested by the art. 
Applicant’s arguments filed October 2, 2020 have been fully considered but they are not persuasive. 
Applicant first makes a number of piecemeal arguments regarding Dell. This is not found to be persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Dell does not provide guidance as to the preparation of a composition of heparin further comprising an osmolar component. Applicant’s position is that this component is significant because the presence or absence affects the inflow or outflow of 
Applicant argues that there must be substantial guidance for the ranges recited in the claims because as is well known in the art of pharmacology that a relatively small dose change can have a substantial effect and that adequate guidance is lacking the references. This is not found to be persuasive. The level of skill in the art is extremely high, and as Applicant notes in another section of the remarks, “the invention is directed to specialist physicians with expertise in treating complex urinary tract disorders such as interstitial cystitis, in particular urologists.” Therefore, it would be within the scope of the artisan to optimize dosage amounts, volumes, and concentrations through routine experimentation.  
Applicant further argues that the limitations regarding instillation must be considered as structural limitations regarding the stability of the compositions because “compositions that differ in stability are actually different compositions.” This is not found to be persuasive. Other than the Parsons declaration addressed above, which provides only opinion and no actual evidence, there is nothing to suggest that a solution prepared in the manner of Dell would not be stable enough to be instilled. 
Applicant argues that there can be no prima facie case where there is a lack of incentive. This is not found to be persuasive. The reasoning is clearly set forth above. As discussed above, the reference demonstrates that both water and saline (water comprising the osmolar component sodium chloride) are both suitable as the carrier for anesthetic intravesical solutions. The reference reports efficacy with both solutions: (1) heparin + lidocaine in water and (2) PPS + 
Applicant further contends that the reference does not suggest the production of a kit with premeasured components as required by the claims to comprise an osmolar component. This is not found to be persuasive. It would be obvious modify the solution by the inclusion of an osmolar component, as set forth above. It would be further obvious to produce a kit with packaged components for distribution to patients for them to prepare and instill the solution at home as expressly suggested in the reference. The examiner maintains that the suggestion that the product be instilled at home makes obvious the premeasurement and packaging of the components for such instillation. This collection of components would comprise a kit. Applicant further argues that Dell “does not provide any actual guidance as to the preparation of the composition required in claim 1 and claims dependent therefrom, including the requirement for the osmolar component” and that the “osmolar component does affect the activity of the composition in view of its effect on fluid balance in the affected tissues.” This is not found to be persuasive. The inclusion of the osmolar component is addressed above. The reference expressly discloses the use of saline, with an osmolarity value known to one of ordinary skill, as a carrier for the solution, deeming it to be a suitable carrier. Applicant has demonstrated no criticality in its presence or absence with respect to the composition as claimed. It inclusion is clearly made obvious by the art of record.    
Applicant further argues that the reference fails to disclose or suggest that the composition would have the stated effect if instilled in the bladder of a subject within the recited patient population. This is not found to be persuasive. The reference demonstrates that the have efficacy in treating interstitial cystitis. The examiner has not disregarded any functional limitations cited by Applicant but maintains that it is reasonable to expect that heparin + lidocaine in saline would also have the same therapeutic function and efficacy in such instillation treating the same patient population.  
Applicant further argues that the modification of the reference, with respect to the composition or the kit, does not represent any of (1) a combination of familiar elements according to known methods that does no more than yield predictable results; (2) a predictive variation implemented by a person of ordinary skill; or (3) a known problem for which there was an obvious solution encompassed by the claims. Applicant then makes the conclusory statement that “in light of these differences, there cannot be a conclusion that ‘predictable results’ would exist that would lead one of ordinary skill in the art to prepare” the instant compositions. Applicant fails to address exactly why the reference is not predictive. The examiner maintains that the modifications to the art product to be used in the same manner would yield predictive results.  
Applicant further argues that the points raised regarding the concentration or quantity ranges for heparin or lidocaine are not relevant to non-obviousness because the claims require the presence of the osmolar component. However, Applicant goes onto also argue that there is nothing to suggest an increase in quantity of lidocaine and that nothing in the reference suggests that raising the quantity of lidocaine would improve the efficacy or improve the ease of administration. This is not found to be persuasive. The discussion above clearly identifies reasoning for modifying the heparin-containing solution by using saline rather than plain water as the carrier. The examiner maintains that it would be obvious to prepare solutions comprising 
Applicant further argues that the references do not teach or suggest that the quantity of lidocaine or heparin would be a result-effective variable. This is not found to be persuasive. The references clearly discuss these components as active agents in the treatment of IC, making them by definition result-effective variables. 
Further regarding lidocaine concentration, Applicant contends that nothing in the art suggests that raising the quantity would improve the efficacy or improve its ease of administration. This is not found to be persuasive. In this case, the art teaches lidocaine amounts within the claimed ranges. The examiner maintains that in the absence of unexpected results, it would be within the scope of the artisan to optimize within these ranges, and Applicant has demonstrated no criticality or unexpected results with any recited amount.      

Claims 1, 5, 6, 9-11, 16, 17, 19, 23-25, 29 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dell et al (J. Reprod. Med., 2004) in view of Parsons (Contemporary Urol., 2003) and Parsons et al (Br. J. Urol., 1994) and further in view of Henry (WO 00/40234) and Hahn et al (US 2004/0161476).
Dell, Parsons-2003 and Parsons-1994 teach as set forth above. Dell teaches that the presence of the buffering component, sodium bicarbonate, drastically increase the intravesical absorption of the lidocaine. The references are silent regarding the use of a buffer other than sodium bicarbonate.
Henry teaches the instillation of an anesthetic agent, such as lidocaine, into the urinary bladder in combination with a pharmaceutically acceptable alkalinizing buffer agent, such as st full paragraph at page 9.
Hahn teaches the instillation of the glycosaminoglycan, chondroitin sulfate (CS), for the treatment of IC. This reference teaches that going from a lower dose of CS to a higher one is beneficial in treating this disorder. See paragraphs [0005]-[0007]. The reference teaches the use of phosphate-buffer saline as the vehicle for instillation. See paragraphs [0031]-[0045]. The product may be prepared in the form of a kit. See paragraphs [0027]-[0030]. It may also be prepared in a multi-dose form for the treatment of multiple patients. See paragraphs [0019] and [0046].        
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize amounts of components suggested by Dell as discussed above. It would be further obvious to prepare the components in the form of a kit comprising premeasured portions for mixing just prior to instillation, in a clinical setting or by the patient at home, with a reasonable expectation of success. The artisan would be motivated to prepare such a kit for ease in preparing solutions and overcoming the problem of limited stability of buffered lidocaine solutions to maintain maximum efficacy of the product. 
It would be further obvious to use any pharmaceutically acceptable alkalinizing buffer agent, any other physiologically acceptable buffer such as a phosphate buffer or tris, so as to provide the appropriate pH for optimal lidocaine absorption. The artisan would reasonable expect success in this modification because Hahn had established that phosphate-buffered saline 
 The examiner maintains that it would be within the scope of the artisan to increase the heparin dosage by slightly expanding the dosage range known in the art, as discussed above. However, even if the artisan were limited to the suggested range of Dell, Hahn teaches the preparation of multi-dose formulations, so that for example, the preparation of a multi-dose of 40,000 units of heparin and 100 mg of lidocaine by doubling this to 80,000 units of heparin and 200 mg of lidocaine, the result would be a unit dosage of 80,000 units of heparin and 200 mg of lidocaine.
Applicant’s arguments filed October 2, 2020 have been fully considered but they are not persuasive. 
Applicant again objects to Dell because the reference provides no guidance for preparing the solution. This is not found to be persuasive because the reference clearly suggests the preparation of a solution to be instilled into the bladder. Further arguments regarding kits are addressed above. 
Applicant argues that Henry does not teach a composition comprising both lidocaine and buffer in the same compostion, and that Hahn does not teach or suggest any heparinoid other than chondroitin. This is not found to be persuasive. The references are used to confirm that a variety of physiological buffers are known for instillation into the bladder.  
Applicant again argues regarding the osmolar component that sodium chloride is excluded from the claims as amended. This is not found to be persuasive. Please see claim 1, section (d), line 3; claim 19, section (d); claim 20, section (d); and claim 25, section (e) line 2. .  
In response Applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Applicant further argues that there is no evidentiary basis for the conclusion that these references can be combined to produce the claimed invention. This is not found to be persuasive. The reference support the obviousness of modifying the art product to provide a new product suitable for the same use contemplated by Applicant. 
Applicant argues at length as to why “obvious to try” is not appropriate in this case. However, Applicant does not cite where in the rejection it was suggested that any particular modification would be “obvious to try.” The modifications in the rejection are based on specific teachings and suggestions in the art.  
Applicant further argues that there is not a reasonable expectation of success in combining the references of record. This is not found to be persuasive. The art used are closely related and describe products having the same therapeutic utility. The examiner maintains that the modifications required to arrive at the instant invention would be obvious to the artisan and carried out with a reasonable expectation of success. 
the instant disclosure provides no more guidance than what is in the art of record. Therefore, the examiner must conclude that in totality of the record, either the disclosure is lacking a required best mode, with the claims rendered not enabled, or that the claims are obvious in view of the art of record. 

Double Patenting
Claims 1, 5, 6, 9-11, 16, 17, 19-25, 28, 29 and 32-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 7,414,039 in view of Dell et al (J. Reprod. Med., 2004) and Hahn et al (US 2004/0161476). Although the conflicting claims are not identical, they are not patentably distinct from each other.
The claim of ‘039 is drawn to the treatment of IC comprising administering a solution comprising a heparinoid, a local anesthetic agent and a buffering compound. The heparinoid is selected from among six species, including heparin, wherein a unit dose may be up to 1000 mg. The instant specification states that 40,000 units of heparin is about 235 mg, so this claim discloses a range of up to about 170,000 units per dose. The claim is silent regarding the presence of an osmolar component and particular anesthetic and buffer species. 
Dell and Hahn teach as set forth above.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the combination of heparin, lidocaine and sodium bicarbonate as the heparinoid, the local anesthetic agent because it is known from Dell that this combination has . 
Applicant’s arguments filed October 2, 2020 have been fully considered but they are not persuasive. 
Applicant argues that Parsons does not provide sufficient guidance as to the quantities of the agents, especially the local anesthetic, to be employed, and that it would not be possible or desirable to determine the quantities through routine experimentation because such experimentation is fraught with risks, so it would be undesirable to attempt to test such compositions unless there was strong evidence of their effectiveness. This is not found to be persuasive. The claims of the ‘039 patent are presumed to be valid and operable. Therefore, it would be within the scope of the artisan to optimize the dosages for the same purpose through routine experimentation with a reasonable expectation of success. Furthermore, as Applicant has stated, the level of skill in the art is extremely high.   

Claims 1, 5, 6, 9-11, 16, 17, 19-25, 28, 29 and 32-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,486,474 in view of Dell et al (J. Reprod. Med., 2004) and Hahn et al (US 2004/0161476). Although the conflicting claims are not identical, they are not patentably distinct from each other. 

Dell and Hahn teach as set forth above.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the combination of heparin, lidocaine and a phosphate as the heparinoid, the local anesthetic agent, and the buffering compound, respectively, as well as an osmolar agent, because it is known from Dell that a buffered solution of heparin and lidocaine has utility for the treatment of IC, as discussed above. As above, as the recited method is the same as the intended use for the instant compositions, it would be within the scope of the artisan to arrive and the instant composition unit doses through routine experimentation. The kits would be obvious further in view of Hahn, as set forth above. 
Applicant’s arguments filed October 2, 2020 have been fully considered but they are not persuasive. Applicant adds no new arguments not addressed above. 

Claims 1, 5, 6, 9-11, 16, 17, 19-25 and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 89 of copending Application No. 13/978,441 (reference application) in view of Dell et al (J. Reprod. Med., 2004) and Hahn (US 2004/0161476). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Dell and Hahn as set forth above.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the combination of heparin, lidocaine and sodium carbonate as the heparinoid, the local anesthetic agent, and the buffering compound, respectively, as well as an osmolar agent, because it is known from Dell that this combination has utility for the treatment of IC, as discussed above.  As above, as the recited method is the same as the intended use for the instant compositions, it would be within the scope of the artisan to arrive and the instant composition unit doses through routine experimentation. 
Applicant’s arguments filed October 2, 2020 have been fully considered but they are not persuasive. Applicant adds no new arguments not addressed above. 

Claims 1, 5, 6, 9-11, 16, 17, 19-25, 27-29 and 32-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 14/763,369 (reference application) in view of Dell et al (J. Reprod. Med., 2004). 
The claim of ‘369 is drawn to a premixed composition consisting of heparin (100 to 250,000 units/dose), lidocaine (5 to 1000 mg/dose), a phosphate or bicarbonate buffer with a pH or 6.8 to 8.3 wherein the composition is formulated for instillation into the bladder for treatment of lower urinary tract disease. The claim is silent regarding the addition of an osmolar agent.
Dell teaches as set forth above. 
.  
Applicant’s arguments filed October 2, 2020 have been fully considered but they are not persuasive. Applicant adds no new arguments not addressed above. 

Applicant’s amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


   
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 7:30 am to 4:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEIGH C MAIER/Primary Examiner, Art Unit 1623